                                                          1. Michael A. Barcott
                                                             HOLMES WEDDLE & BARCOTT, P.C.
                                                          2. 999 Third Avenue, Suite 2600
                                                             Seattle, Washington 98104
                                                          3. Telephone: (206) 292-8008
                                                             Facsimile: (206) 340-0289
                                                          4. Email: mbarcott@hwb-law.com

                                                          5.          Attorneys for Limitation Plaintiff
                                                          6.

                                                          7.                       IN THE UNITED STATES DISTRICT COURT
                                                          8.                             FOR THE DISTRICT OF ALASKA
                                                          9. IN THE MATTER OF THE COMPLAINT OF
                                                             ALAGANIK LLC, AS OWNER AND/OR
                                                         10. OPERATOR OF THE VESSEL ALAGANIK,
                                                             OFFICIAL NUMBER 567877, FOR
HOLMES WEDDLE & BARCOTT, PC




                                                         11. EXONERATION FROM AND/OR                               IN ADMIRALTY
                                                             LIMITATION OF LIABILITY
                                                         12.                                                       Case No.
                          999 THIRD AVENUE, SUITE 2600

                           TELEPHONE (206) 292-8008
                               FAX (206) 340-0289
                               SEATTLE, WA 98104




                                                         13.
                                                                   LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM
                                                         14.                    AND/OR LIMITATION OF LIABILITY
                                                         15.          COME NOW, Limitation Plaintiff Alaganik LLC (“Limitation Plaintiff”), by and
                                                         16.
                                                               through its attorneys, Holmes Weddle & Barcott, and hereby allege and aver as follows:
                                                         17.
                                                                      1.     This is a case of admiralty and maritime jurisdiction within the meaning of
                                                         18.
                                                               Rule 9(h) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1333.
                                                         19.

                                                         20.          2.     Venue is proper pursuant to Rule F(9) of the Supplemental Rules for

                                                         21. Certain Admiralty and Maritime Claims.

                                                         22.          3.     Not more than six months have elapsed since the receipt by Limitation
                                                         23. Plaintiff of any written notice of any claim arising out of the occurrence or voyage in

                                                         24.
                                                               question.
                                                         25.
                                                               LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM AND/OR
                                                         26. LIMITATION OF LIABILITY
                                                               IN THE MATTER OF THE COMPLAINT OF ALAGANIK LLC
                                                               Case No. __________ - Page 1 of 7
                                                                 Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 1 of 7
                                                          1.          4.      Alaganik LLC is an Alaska limited liability corporation, with its principal
                                                          2.
                                                               place of business in Cordova, Alaska.
                                                          3.
                                                                      5.      Limitation Plaintiff is the owner and/or operator of the fishing vessel
                                                          4.
                                                               ALAGANIK, official number 567877, (hereinafter the “Vessel”). The Vessel is
                                                          5.
                                                               approximately 99.0 feet in length (registered).
                                                          6.

                                                          7.          6.      Alaganik LLC is the sole owner, manager and operator of the Vessel and

                                                          8. by virtue of its ownership interest, and dominion and control over the Vessel, is an

                                                          9. “owner” of the Vessel as the term is applied under the Limitation of Liability Act, 46

                                                         10.
                                                               U.S.C. § 30501 et seq.
HOLMES WEDDLE & BARCOTT, PC




                                                         11.
                                                                      7.      Limitation Plaintiff has at all material times exercised due diligence to
                                                         12.
                          999 THIRD AVENUE, SUITE 2600

                           TELEPHONE (206) 292-8008




                                                               make the Vessel seaworthy in all respects, and she was at all times herein described
                               FAX (206) 340-0289
                               SEATTLE, WA 98104




                                                         13.

                                                         14. staunch, tight and strong, fully and properly manned, equipped, supplied and navigated,

                                                         15. and was in all respects seaworthy and fit for the service in which she engaged.

                                                         16.          8.      On July 7, 2019, the Vessel burned and sank in waters of Prince William
                                                         17. Sound, near Whittier, Alaska.

                                                         18.
                                                                      9.      There was no freight pending at the time the Vessel sank.
                                                         19.
                                                                      10.     Limitation Plaintiff was without privity or knowledge of any acts of
                                                         20.
                                                               negligence or unseaworthiness that may have caused or contributed to the casualty.
                                                         21.

                                                         22.          11.     Limitation Plaintiff was without privity or knowledge of any

                                                         23. unseaworthiness preexisting the voyage.

                                                         24.          112.    The sinking and all consequent damages were not caused or contributed to
                                                         25.
                                                               LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM AND/OR
                                                         26. LIMITATION OF LIABILITY
                                                               IN THE MATTER OF THE COMPLAINT OF ALAGANIK LLC
                                                               Case No. __________ - Page 2 of 7
                                                                 Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 2 of 7
                                                          1. by any fault or negligence on the part of Limitation Plaintiff.

                                                          2.
                                                                      13.     Limitation Plaintiff is not aware of any claims currently pending against
                                                          3.
                                                               them in any court of which they have received notice.
                                                          4.
                                                                      14.     Limitation Plaintiff is not aware of any unsatisfied liens or claims of lien,
                                                          5.
                                                               in contract or tort or otherwise, arising on the aforementioned voyage.
                                                          6.

                                                          7.          15.     The amount of all demands arising on that voyage is presently unknown to

                                                          8. Limitation Plaintiff.

                                                          9.          16.     The Limitation of Liability Act, specifically 46 U.S.C. § 30505, provides:
                                                         10.
                                                                              (a) In general.— [T]he liability of the owner of a vessel for
HOLMES WEDDLE & BARCOTT, PC




                                                         11.                  any claim, debt, or liability described in subsection (b) shall
                                                                              not exceed the value of the vessel and pending freight. If
                                                         12.                  the vessel has more than one owner, the proportionate share
                          999 THIRD AVENUE, SUITE 2600

                           TELEPHONE (206) 292-8008




                                                                              of the liability of any one owner shall not exceed that
                               FAX (206) 340-0289
                               SEATTLE, WA 98104




                                                         13.                  owner's proportionate interest in the vessel and pending
                                                         14.                  freight.

                                                         15.                  (b) Claims subject to limitation.— Unless otherwise
                                                                              excluded by law, claims, debts, and liabilities subject to
                                                         16.                  limitation under subsection (a) are those arising from any
                                                                              embezzlement, loss, or destruction of any property, goods,
                                                         17.                  or merchandise shipped or put on board the vessel, any
                                                         18.                  loss, damage, or injury by collision, or any act, matter, or
                                                                              thing, loss, damage, or forfeiture, done, occasioned, or
                                                         19.                  incurred, without the privity or knowledge of the owner.

                                                         20.          17.     Limitation Plaintiff desires to invoke the benefits of exoneration from and
                                                         21.
                                                               limitation of liability, as provided by 46 U.S.C. § 30501 et seq., and in the same
                                                         22.
                                                               proceeding contest their liability and the liability of the Vessel for any loss or damage
                                                         23.
                                                               arising out of the aforesaid voyage.
                                                         24.

                                                         25.
                                                               LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM AND/OR
                                                         26. LIMITATION OF LIABILITY
                                                               IN THE MATTER OF THE COMPLAINT OF ALAGANIK LLC
                                                               Case No. __________ - Page 3 of 7
                                                                 Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 3 of 7
                                                          1.          18.     Limitation Plaintiff further desires that an injunction be issued by the
                                                          2.
                                                               Court restraining the prosecution of any and all suits or claims which have been, may
                                                          3.
                                                               have been, or may hereafter be made against them in any Court whatsoever to recover
                                                          4.
                                                               damages from any and all losses or damages occasioned by or incurred by, or in any way
                                                          5.
                                                               resulting from, the aforesaid fire and sinking or in any way consequent upon or otherwise
                                                          6.

                                                          7. arising out of the voyage in question, and restraining the commencement or prosecution

                                                          8. thereafter of any suit, action or legal proceeding against Limitation Plaintiff, its agents,

                                                          9. servants or employees, in respect of any claim or claims arising out of the aforesaid event

                                                         10.
                                                               or in any way resulting therefrom or consequent thereupon or otherwise arising out of the
HOLMES WEDDLE & BARCOTT, PC




                                                         11.
                                                               voyage on which the Vessel was then engaged.
                                                         12.
                          999 THIRD AVENUE, SUITE 2600

                           TELEPHONE (206) 292-8008




                                                                      19.     Limitation Plaintiff is advised that the fair market value of the vessel on
                               FAX (206) 340-0289
                               SEATTLE, WA 98104




                                                         13.

                                                         14. July 7, 2019, after the occurrences in question and at the conclusion of the voyage, was

                                                         15. zero. No freight was pending. Accordingly, Limitation Plaintiff does not offer a

                                                         16. stipulation for value.

                                                         17.          20.     Limitation Plaintiff stipulates not to post security representing the value of
                                                         18.
                                                               the vessel.
                                                         19.
                                                                      21.     Simultaneous with the filing of this Complaint for Exoneration from
                                                         20.
                                                               and/or Limitation of Liability, Limitation Plaintiff will post security for costs.
                                                         21.

                                                         22.          WHEREFORE, Limitation Plaintiff prays:

                                                         23.          1.      That this Court issue an injunction restraining the prosecution of any and

                                                         24. all suits, actions or legal proceedings which have been, may have been or may hereafter

                                                         25.
                                                               LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM AND/OR
                                                         26. LIMITATION OF LIABILITY
                                                               IN THE MATTER OF THE COMPLAINT OF ALAGANIK LLC
                                                               Case No. __________ - Page 4 of 7
                                                                 Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 4 of 7
                                                          1. be made against Limitation Plaintiff, its agents, servants or employees, in any Court

                                                          2.
                                                               whatsoever to recover damages for any and all losses or damages occasioned by or
                                                          3.
                                                               incurred by, or in any way resulting from, the aforesaid fire and sinking or in any way
                                                          4.
                                                               consequent upon or otherwise arising out of the voyage in question, and restraining the
                                                          5.
                                                               commencement or prosecution thereafter of any suit, action or legal proceeding against
                                                          6.

                                                          7. Limitation Plaintiff, its agents, servants or employees, in respect of any claim or claims

                                                          8. arising out of the aforesaid sinking or in any way resulting therefrom or consequent

                                                          9. thereupon or otherwise arising out of the voyage on which the Vessel was then engaged,

                                                         10.
                                                               or otherwise subject to limitation in these proceedings, except in the instant proceeding in
HOLMES WEDDLE & BARCOTT, PC




                                                         11.
                                                               respect of any claims arising out of the aforesaid voyage;
                                                         12.
                          999 THIRD AVENUE, SUITE 2600

                           TELEPHONE (206) 292-8008




                                                                      2.      That this Court adjudge that Limitation Plaintiff is not liable to any extent
                               FAX (206) 340-0289
                               SEATTLE, WA 98104




                                                         13.

                                                         14. for any loss or damage or for any claims whatsoever in any way arising out of or in

                                                         15. consequence of the aforesaid fire and sinking or voyage;

                                                         16.          3.      If Limitation Plaintiff shall be judged liable, then Limitation Plaintiff’s
                                                         17. liability be limited to zero in damages, and that a decree be entered discharging

                                                         18.
                                                               Limitation Plaintiff from any and all further liability;
                                                         19.
                                                                      4.      That this Court enter an order directing the issuance of a notice against all
                                                         20.
                                                               persons or other legal entities claiming damages for any and all losses or damages
                                                         21.

                                                         22. occasioned or incurred by or in any way resulting from the aforesaid fire and sinking or

                                                         23. in any way consequent thereupon or otherwise arising out of the voyage on which the

                                                         24. Vessel was engaged, or otherwise asserting any claim with respect to which Limitation

                                                         25.
                                                               LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM AND/OR
                                                         26. LIMITATION OF LIABILITY
                                                               IN THE MATTER OF THE COMPLAINT OF ALAGANIK LLC
                                                               Case No. __________ - Page 5 of 7
                                                                 Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 5 of 7
                                                          1. Plaintiff seeks exoneration from or limitation of liability herein, admonishing them to

                                                          2.
                                                               appear and file their respective claims with the Clerk of this Court, and to serve on or
                                                          3.
                                                               mail copies thereof to the attorneys for Limitation Plaintiff, herein named, on or before
                                                          4.
                                                               the date to be specified in said notice, and to make due proof of their respective claims,
                                                          5.
                                                               and further to file their respective answer, if any, to the allegations of the Complaint on or
                                                          6.

                                                          7. before the date to be specified in said notice, all as provided by law and by the Federal

                                                          8. Rules of Civil Procedure, particularly, but not exclusively, Rule F of the Supplemental

                                                          9. Rules for Certain Admiralty and Maritime Claims;

                                                         10.
                                                                       5.      That this Court enter an order directing that said notice be published in a
HOLMES WEDDLE & BARCOTT, PC




                                                         11.
                                                               newspaper, as specified in the notice, once a week for at least four (4) consecutive weeks
                                                         12.
                          999 THIRD AVENUE, SUITE 2600

                           TELEPHONE (206) 292-8008




                                                               until the return day specified in the notice, and that the first publication of the notice be at
                               FAX (206) 340-0289
                               SEATTLE, WA 98104




                                                         13.

                                                         14. least thirty (30) days before said return day, and that a copy of said notice be served on

                                                         15. the respective attorneys for all persons or other legal entities who have filed or begun

                                                         16. suits for damage, loss or destruction or arising out of or related to the aforesaid sinking,

                                                         17. together with a copy of the order directing the issuance of the notice;

                                                         18.
                                                                       6.      That this Court enter an order stating that Limitation Plaintiff has
                                                         19.
                                                               complied with Rule F(1), which requires the posting of security for value of the vessel
                                                         20.
                                                               and for costs, and have complied with Rule F(2), which requires a complaint for
                                                         21.

                                                         22. exoneration and/or limitation to contain certain information; and

                                                         23.           7.      That Limitation Plaintiff be awarded such other and further relief as the

                                                         24. Court may deem just and proper.

                                                         25.
                                                               LIMITATION PLAINTIFF’S COMPLAINT FOR EXONERATION FROM AND/OR
                                                         26. LIMITATION OF LIABILITY
                                                               IN THE MATTER OF THE COMPLAINT OF ALAGANIK LLC
                                                               Case No. __________ - Page 6 of 7
                                                                 Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 6 of 7
Case 3:19-cv-00279-TMB Document 1 Filed 10/25/19 Page 7 of 7
